                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

 UNITED STATES OF AMERICA f/u/b/o              )
 Precision Roofing and Sheet Metal, LLC,       )
                                               )
               Plaintiff,                      )
                                               )
 v.                                            )     No.:   3:20-CV-45-TAV-HBG
                                               )
 NORTH AMERICAN SPECIALTY                      )
 INSURANCE COMPANY,                            )
                                               )
               Defendant.                      )


                                             ORDER

        This civil matter is before the Court on a Report and Recommendation (R&R)

 entered by United States Magistrate Judge H. Bruce Guyton on August 7, 2020 [Doc. 26].

 In the R&R, the magistrate judge recommends the Court grant Defendant’s Objection to

 Request for Entry of Default [Doc. 21] and deny plaintiff’s Request for Entry of Default

 [Doc. 16]. There have been no timely objections to the R&R, and enough time has

 passed since the filing of the R&R to treat any objections as waived. See 28 U.S.C.

 § 636(b)(1); Fed. R. Civ. P. 6(d), 72(b).

        After careful review of the matter, the Court agrees with the magistrate judge’s

 recommendations.      Accordingly, the Court ACCEPTS in full the R&R [Doc. 26]

 pursuant to 28 U.S.C. § 636(b)(1), and ORDERS as follows:

        1.     Defendant’s Objection to Request for Entry of Default
               [Doc. 21] is GRANTED.




Case 3:20-cv-00045-TAV-HBG Document 27 Filed 10/09/20 Page 1 of 2 PageID #: 128
       2.    Plaintiff’s Request for Entry of Default [Doc. 16] is
             DENIED.

       IT IS SO ORDERED.


                              s/ Thomas A. Varlan
                              UNITED STATES DISTRICT JUDGE




                                       2


Case 3:20-cv-00045-TAV-HBG Document 27 Filed 10/09/20 Page 2 of 2 PageID #: 129
